In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1985 
ERIC MAINS, 
                                                 Plaintiff‐Appellant, 

                                  v. 

CITIBANK, N.A., et al.,  
                                              Defendants‐Appellees. 
                      ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, New Albany Division. 
       No. 4:15‐cv‐00036‐SEB‐TAB — Sarah Evans Barker, Judge. 
                      ____________________ 

   ARGUED NOVEMBER 2, 2016 — DECIDED MARCH 29, 2017 
               ____________________ 

    Before WOOD, Chief Judge, and POSNER and WILLIAMS, Cir‐
cuit Judges. 
    WOOD,  Chief  Judge.  Eric  Mains  has  been  battling  the  im‐
pending foreclosure of his home for quite some time. Most re‐
cently,  he  brought  an  action  in  federal  court  raising  various 
state  and  federal  law  theories,  related  primarily  to  alleged 
fraudulent activity by the defendants. But the state courts re‐
solved  these  matters  long  before  he  turned  to  the  federal 
2                                                      No. 16‐1985 

court. Mindful of our limited jurisdiction and the need to re‐
spect the finality of state‐court judgments, we affirm the dis‐
trict court’s dismissal of this case. 
                                 I 
    Mains executed a mortgage on his home with Washington 
Mutual (“WAMU”) in December 2006 and made timely pay‐
ments for a little more than two years. WAMU failed in Sep‐
tember 2008, and the Federal Deposit Insurance Corporation 
(“FDIC”)  became  its  receiver.  Chase  Bank  (“Chase”)  pur‐
chased  WAMU’s  loans  and  loan  commitments,  including 
Mains’s  mortgage  and  note.  Mains  received  notice  in  May 
2009  that  Chase  was  the  servicer  of  his  loan.  (Chase  would 
later assign the mortgage and note to Citibank in 2010.) 
     Around the time of WAMU’s demise, Mains began falling 
behind on his mortgage payments. He requested loan modi‐
fications from Chase three times in early 2009 and discontin‐
ued his mortgage payments altogether in March of that year. 
Chase’s  law  firm,  Nelson  &  Frankenberger,  P.C.  (“Nelson”), 
sent Mains a default and acceleration notice in June 2009. On 
April 20, 2010, Citibank (by now the holder of the paper) filed 
a  mortgage  foreclosure  action  in  the  Circuit  Court  of  Clark 
County, Indiana. Citibank filed a motion for summary judg‐
ment in August 2010, but it withdrew that motion in Novem‐
ber 2010 because it was under investigation for its alleged im‐
proper foreclosure practices. On February 11, 2013, Citibank 
re‐filed its motion, and the state court granted summary judg‐
ment for Citibank on May 3, 2013. Mains appealed on Septem‐
ber  12,  2013,  contending  that  Citibank  was  not  the  proper 
party to foreclose on the loan and that it had committed fraud 
because it was not the real party in interest, yet it instructed 
its  employees  fraudulently  to  sign  documents.  The  Indiana 
No. 16‐1985                                                     3 

Court of Appeals affirmed the trial court’s order, and the In‐
diana Supreme Court denied Mains’s motion for transfer on 
January 22, 2015. 
    Mains then turned to the federal courts, filing a rambling, 
90‐page complaint on March 20, 2015. He alleged that he had 
discovered new evidence of fraud that he could not have pre‐
sented to the state court—specifically, the existence of previ‐
ously undisclosed consent judgments, parties in interest, and 
evidence of robo‐signing. He also claimed to have rescinded 
his mortgage on February 27, 2015. In addition to Chase and 
Citibank, the complaint named a host of others: Cynthia Riley, 
a  former  employee  of  WAMU;  Black  Knight  Financial  In‐
foserv (“Black Knight”), a computer software and form pro‐
vider for Chase; Nelson & Frankenberger, Citibank’s counsel; 
Bose  McKinney,  Citibank’s  appellate  counsel  in  the  Indiana 
foreclosure  judgment;  and  Wyatt,  Tarrant  &  Combs  (“Wy‐
att”), Chase’s non‐litigation counsel. The federal complaint al‐
leged violations of a number of federal statutes: the Real Es‐
tate Settlement Procedures Act (“RESPA”), 12 U.S.C. §§ 2601–
2617; the Truth in Lending Act (“TILA”), 15 U.S.C. §§ 1631–
1651, and “Regulation Z,” 12 C.F.R. § 226; the Fair Debt Col‐
lection Practices Act (“FDCPA”), 15 U.S.C. § 1692–1692p; and 
the  Racketeer  Influenced  and  Corrupt  Organizations  Act 
(“RICO”), 18 U.S.C. §§ 1961–1968. Mains also brought claims 
under Indiana Code § 32‐30‐10.5 (relating to foreclosure pre‐
vention agreements), and state tort law for negligent or inten‐
tional infliction of emotional distress, negligent misrepresen‐
tation, common law fraud, and negligence.  
    The district court found that Mains’s claims would effec‐
tively nullify the state‐court judgment if resolved in his favor, 
and dismissed for lack of subject matter jurisdiction under the 
4                                                       No. 16‐1985 

Rooker‐Feldman  doctrine.  See  Rooker  v.  Fidelity  Trust  Co.,  263 
U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 
460 U.S. 462 (1983). We agree with that court that Mains is, in 
effect,  asking  us  to  overturn  the  state  court’s  judgment—an 
action we have no jurisdiction to take. The district court indi‐
cated that its dismissal was with prejudice. Because it rests on 
a  limitation  on  the  federal  court’s  jurisdiction,  however,  we 
modify it (with minor exceptions described below) to be with‐
out prejudice. 
                                  II 
    The crux of Mains’s argument on appeal is that the district 
court erred in dismissing his claims pursuant to Rooker‐Feld‐
man  because  he  discovered  evidence  of  fraud  that  was  not 
known to the state court, and it would be unfair in light of that 
to hold him to the state court’s judgment.  
    The Rooker‐Feldman doctrine prevents lower federal courts 
from exercising jurisdiction over cases brought by state‐court 
losers challenging state‐court judgments rendered before the 
district  court  proceedings  commenced. ExxonMobil  Corp.  v. 
Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). It ensures that 
lower federal courts do not exercise appellate authority over 
state courts. Claims that directly seek to set aside a state‐court 
judgment are de facto appeals that trigger the doctrine. Sykes 
v. Cook Cnty. Cir. Ct. Prob. Div., 837 F.3d 736, 742 (7th Cir. 2016). 
But even federal claims that were not raised in state court, or 
that do not on their face require review of a state court’s deci‐
sion,  may  be  subject  to  Rooker‐Feldman  if  those  claims  are 
closely enough related to a state‐court judgment. Id.  
  Another  way  of  expressing  the  same  point  is  to  ask 
whether  the  federal  plaintiff  is  alleging  that  his  injury  was 
No. 16‐1985                                                             5 

caused  by  the  state‐court  judgment.  Richardson  v.  Koch  Law 
Firm, P.C., 768 F.3d 732, 733 (7th Cir. 2014). If the claim alleges 
an  injury  independent  of  the  state‐court  judgment  that  the 
state  court  failed  to  remedy,  Rooker‐Feldman  does  not  apply. 
Sykes, 837 F.3d at 742. “In other words, [for Rooker‐Feldman to 
apply] there must be no way for the injury complained of by 
a  plaintiff  to  be  separated  from  a  state  court  judgment.”  Id. 
Rooker‐Feldman  thus  applies  where  the  plaintiff  seeks  relief 
that  is  tantamount  to  vacating  the  state  judgment.  Taylor  v. 
Fannie  Mae,  374  F.3d  529,  533  (7th  Cir.  2004).  But  if  the  suit 
does  not  seek  to  vacate  the  judgment  of  the  state  court  and 
instead seeks damages for independently unlawful conduct, 
it is not barred by Rooker‐Feldman. Johnson v. Pushpin Holdings, 
LLC, 748 F.3d 769, 773 (7th Cir. 2014). 
    Even if Rooker‐Feldman does not bar a claim, when there is 
a prior state‐court judgment that appears to cover the same 
transaction  or  the  same  issues  as  the  later  federal  case,  the 
possibility exists that res judicata may apply. In Indiana, as is 
commonly  the  case,  res  judicata  is  an  affirmative  defense. 
When the earlier judgment was rendered by a state court, the 
Full Faith and Credit Statute, 28 U.S.C. § 1738, “requires [fed‐
eral] courts to give a state court judgment the same preclusive 
effect  it  would  have  in  state  court.”  Long  v.  Shorebank  Dev. 
Corp., 182 F.3d 548, 560 (7th Cir. 1999). In this case, we look to 
Indiana  law  to  ascertain  the  preclusive  effect  of  the  earlier 
state‐court judgment. 
   Indiana, like most states, recognizes both claim preclusion 
and issue preclusion. Becker v. State, 992 N.E.2d 697, 700 (Ind. 
2013);  Miller  Brewing  Co.  v.  Ind.  Dept.  of  State  Revenue,  903 
N.E.2d 64, 68 (Ind. 2009). Indiana’s Supreme Court has said 
that “[i]n general, issue preclusion bars subsequent litigation 
6                                                       No. 16‐1985 

of the same fact or issue that was necessarily adjudicated in a 
former  suit.”  Miller,  903  N.E.2d  at  68. Indiana  courts  follow 
federal  precedents  in  applying  issue  preclusion  (also  com‐
monly  referred  to  as  collateral  estoppel).  Id.  The  courts  ask 
two questions: “(1) whether the party in the prior action had 
a full and fair opportunity to litigate the issue and (2) whether 
it  is  otherwise  unfair  to  apply  collateral  estoppel  given  the 
facts of the particular case.” Indianapolis Downs, LLC v. Herr, 
834 N.E.2d 699, 705 (Ind. Ct. App. 2005). 
    In order for issue preclusion to apply under Indiana law, 
the  rendering  court’s  decision  must  be  final.  Indiana  courts 
rely on the American Law Institute’s Restatement (Second) of 
Judgments, section 13, in making that determination. Miller, 
903 N.E. 2d at 68; Johnson v. Anderson, 590 N.E.2d 1146, 1149 
(Ind. Ct. App. 1992). As we put it in Haber v. Biomet, Inc., 578 
F.3d 553, 556 (7th Cir. 2009), the Indiana courts use a holistic 
analysis of finality; they focus “on the nature of the judgment 
itself and specifically whether it is sufficiently firm and non‐
tentative.” Under Indiana law, a foreclosure judgment is an 
immediately  appealable  final  judgment  for  the  purpose  of 
preclusion.  See Bahar v. Tadros, 123 N.E.2d 189, 189–90  (Ind. 
1954).  
                                  A 
     Reading through the verbiage of Mains’s filings, we are left 
with the impression that the foundation of the present suit is 
his allegation that the state court’s foreclosure judgment was 
in  error  because  it  rested  on  a  fraud  perpetrated  by  the  de‐
fendants.  Mains  wants  the  federal  courts  to  redress  that 
wrong. That is precisely what Rooker‐Feldman prohibits, how‐
ever.  If  we  were  to  delve  into  the  question  whether  fraud 
tainted  the  state  court’s  judgment,  the  only  relief  we  could 
No. 16‐1985                                                          7 

give would be to vacate that judgment. That would amount to 
an exercise of de facto appellate jurisdiction, which is not per‐
missible. Mains’s remedies lie in the Indiana courts. Indiana 
allows a party to file for relief from judgment based on newly 
discovered evidence or on the fraud or misrepresentation of 
an adverse party, either through a motion or through an inde‐
pendent action. See Ind. R. Trial P. 60(B). The state’s courts are 
quite capable of protecting their own integrity.  
    Mains’s  claim  under  RESPA,  12  U.S.C.  §§  2601–2617,  is 
somewhat  more  complex.  He  seeks  an  accounting  of 
payments  to  determine  whether  Chase  improperly  charged 
late  fees.  In  that  connection,  he  asserts  that  the  defendants 
should  not  have  proceeded  to  collect  on  the  note  before 
conducting a proper accounting. That theory, too, is barred by 
Rooker‐Feldman. In effect, it is just another way to try to undo 
the  state  court’s  foreclosure  judgment.  To  the  extent  that 
Mains may be arguing that he was charged improper late fees 
some time in 2008 or 2009, long before the state court acted, 
his claim would be independent of the state court’s judgment. 
See Iqbal v. Patel, 780 F.3d 728, 730 (7th Cir. 2015). But that does 
not  help  him,  because  the  Indiana  court  has  already 
determined  the  amount  due,  inclusive  of  late  fees,  and  we 
must give preclusive effect to its decision on these issues. At 
best,  part  of  his  RESPA  claim  is  beyond  our  jurisdiction, 
because  of  Rooker‐Feldman,  and  the  remainder  has  been 
definitively  resolved  by  the  state  courts,  and  so  must  be 
dismissed on the merits.  
                                  B 
    Mains also claims that Chase and Citibank violated TILA, 
15  U.S.C.  §§  1631–1651,  by  misrepresenting  payments  due 
and  his  obligations  to  them.  He  alleges  that  the  defendants 
8                                                       No. 16‐1985 

failed  to  respond  to  his  February  2015  rescission,  and  that 
they provided false information, mishandled payments, and 
failed  to  disclose  information  prior  to  foreclosure  because 
Citibank was not the proper holder and servicer of the loan. 
Again, these claims could be sustained only by disregarding 
or effectively vacating the state judgment’s judgment of fore‐
closure.  The  state  court  determined  the  amounts  due  and 
Mains’s obligation to pay them, and a lower federal court is 
not  empowered  to  second‐guess  that  decision.  Insofar  as 
Mains alleges he had the right to rescind in 2015, he also runs 
into Rooker‐Feldman. The existence of such a right is possible 
only if the state court’s prior foreclosure judgment is set aside. 
    If Mains is making the more modest procedural claim that 
he was injured by one or more defendants’ failure to respond 
to his “rescission” in a timely manner, we would affirm for a 
different reason. It is clear from the pleadings that he executed 
his mortgage in 2006, nearly nine years before his alleged re‐
scission. This is long past the maximum three‐year time limit 
allowed by TILA for a rescission, see 15 U.S.C. § 1635(f). It also 
assumes, counterfactually, that he still had a mortgage to re‐
scind as of February 2015. By then, he had exhausted all state 
appeals of his foreclosure judgment, which resolved his obli‐
gations under the mortgage and substituted the court’s judg‐
ment for the note and lien. In short, even if aspects of the TILA 
claim fall outside the scope of Rooker‐Feldman, it survives the 
jurisdictional bar only to be dismissed on the merits. 
                                  C 
    Mains also alleges that he sustained injuries in the form of 
attorney’s fees and clouding of title when he had to defend his 
interests, and that a RICO conspiracy by the defendants mis‐
led  the  state  trial  court.  These  theories  are  also  barred  by 
No. 16‐1985                                                             9 

Rooker‐Feldman, because they are dependent upon and inter‐
woven with the state‐court litigation. This part of the case is 
similar  to  Harold  v.  Steel,  in  which  we  held  that  a  plaintiff’s 
FDCPA claims premised on false statements were barred by 
Rooker‐Feldman.  773  F.3d  884,  886–87  (7th  Cir.  2014).  We 
acknowledged in Harold that there are situations in which a 
defendant’s violation of federal statutes during ongoing state‐ 
court  litigation  could  cause  a  loss  independent  of  the  out‐
come, such as in the case in which a debt collector violates the 
venue portion of the FDCPA statute and inflicts an injury by 
forcing someone to travel to litigate. But in Harold, the claims 
were  barred  because  “[n]o  injury  occurred  until  the  state 
judge ruled against [Appellant]. The need to litigate was not 
a loss independent of the state court’s decision; costs of litiga‐
tion were inevitable whether or not [Appellee] was telling the 
truth about his client’s rights.” Id. The same is true here.  
                                    D 
    Next,  Mains  argues  that  the  defendants  violated  the 
FDCPA, 15 U.S.C. § 1692–1692p, by using false, deceptive, or 
misleading representations or means to collect money and at‐
tempt to seize his property. He alleges that Chase and Wyatt 
in particular ignored his rescission, stated their intent to fore‐
close, and tried to collect a debt that no longer existed due to 
his rescission. But, as we noted above, Mains was no longer 
able to rescind. In addition, the debt that they tried to collect 
was  the  one  authorized  by  the  state  foreclosure  judgment. 
Mains’s injury (if any) and his FDCPA claims against Chase 
and Wyatt for their collection attempts after his “rescission” 
are therefore not independent of nor extricable from the state‐ 
court  judgment.  The  district  court  was  correct  to  disallow 
them under Rooker‐Feldman. 
10                                                      No. 16‐1985 

   Mains also alleges that Chase, Black Knight, Nelson, and 
Bose  McKinney  violated  the  FDCPA  prior  to  the  state‐court 
foreclosure  judgment  by  trying  to  collect  a  debt  that  they 
knew to be invalid because of “defective and falsified docu‐
ments.”  These  claims,  though  rather  vague  and  muddled, 
might generously be viewed as resting on conduct and injury 
that predate the state litigation. Because the FDCPA may pro‐
vide relief that can be granted without setting aside a judg‐
ment of foreclosure, see Long, 182 F.3d at 555–56, they might 
not be jurisdictionally foreclosed by Rooker‐Feldman. 
    But all of these claims do rest on the assertion that Chase 
was not authorized to collect from Mains, whether for reasons 
of technical defect or fraud. Yet the state court has already es‐
tablished  that Chase was authorized to  collect the debt, and 
we  must  give  preclusive  effect  to  that  judgment.  Haber,  578 
F.3d at 556. As we have said repeatedly, the proper place to 
remedy any potential fraud in the state court’s judgment is the 
state court. We must accept the state court’s resolution of the 
issue, and dismissal on the merits would therefore be appro‐
priate if the federal courts had jurisdiction. 
                                  E 
    In  the  final  analysis,  all  of  Mains’s  claims  must  be  dis‐
missed—most under Rooker‐Feldman, and a few for issue pre‐
clusion.  “[T]he  right  disposition,  when  the  Rooker‐Feldman 
doctrine applies, is an order under Fed. R. Civ. P. 12(b)(1) dis‐
missing the suit for lack of subject‐matter jurisdiction.” Fred‐
eriksen v. City of Lockport, 384 F.3d 437, 439 (7th Cir. 2004). Such 
a dismissal cannot be with prejudice; “that’s a disposition on 
the merits, which only a court with jurisdiction may render.” 
Id. at 438. A dismissal pursuant to Rooker‐Feldman must there‐
fore be without prejudice.  
No. 16‐1985                                                        11 

    Whether  a  complaint  fails  to  state  a  claim,  on  the  other 
hand, is a decision on the merits, and thus a dismissal may be 
either with or without prejudice. Reed v. Columbia St. Maryʹs 
Hosp., 782 F.3d 331, 336 (7th Cir. 2015). Here, issue preclusion 
prevents Mains from demonstrating a legal entitlement to re‐
lief, as his claims rely on issues that the state court has already 
decided. While issue preclusion is normally an affirmative de‐
fense  raised  in  a  motion  under  Federal  Rule  of  Civil  Proce‐
dure 12(c) (judgment on the pleadings) or 56 (summary judg‐
ment), “[a] litigant may plead [himself] out of court by alleg‐
ing (and thus admitting) the elements of a defense … .” U.S. 
Gypsum Co. v. Indiana Gas Co., 350 F.3d 623, 626 (7th Cir. 2003). 
The defendants moved to dismiss in the district court on res 
judicata and 12(b)(6) grounds. Even if they had not done so, 
Mains has pleaded himself out of court on any FDCPA, TILA, 
and RESPA claims over which the court may have had juris‐
diction. His complaint detailed the state‐court litigation, judg‐
ment,  and  appeals,  and  summarized  the  issues  he  raised  to 
the  state  court  in  opposing  summary  judgment.  We  may 
therefore consider these arguments on appeal. 
                                 III 
    Although each of Mains’s federal claims is either barred by 
Rooker‐Feldman or fails to state a claim, there is an additional 
reason why his suit against defendant Cynthia Riley cannot 
go forward. The Financial Institutions Reform, Recovery, and 
Enforcement Act of 1989 (“FIRREA”) divests courts of juris‐
diction over any claim involving an act or omission of a de‐
pository institution placed in receivership by the FDIC until 
the  claimant  has  exhausted  his  administrative  remedies. 
12 U.S.C. § 1821(d)(13)(D); Farnik v. FDIC, 707 F.3d 717, 720–
21 (7th Cir. 2013). 
12                                                        No. 16‐1985 

    Mains seems to allege that Riley, a former Vice President 
of WAMU, fraudulently endorsed his  note  even though she 
was not validly employed (by WAMU? as a Vice President?) 
at the  time of the  alleged endorsement. Or perhaps  a better 
way to characterize the implication in his complaint is that Ri‐
ley did not endorse his note, and that her purported endorse‐
ment was a forgery. But Mains also alleges in his RICO claim 
that Riley acted in her capacity as an employee of WAMU (or, 
at least, with the appearance of such an employee), and that 
WAMU then transferred the fraudulent note to the FDIC. 
    Any of Riley’s acts or omissions as an employee and agent 
of  WAMU  taken  before  the  FDIC  receivership  would  be  at‐
tributable  to  WAMU  for  purposes  of  liability,  and  FIRREA 
bars a court from considering this claim against WAMU. In‐
sofar as Mains’s complaint alleges that Riley’s signature was a 
“blatant forgery,” she is not even the proper party to sue, as 
she  would  not  have  forged  her  own  signature.  The  correct 
party,  we  presume,  would  once  again  have  been  WAMU, 
which supposedly was responsible for the note’s forgery and 
transfer, but FIRREA blocks such an action in the absence of 
administrative exhaustion.  
                                  IV 
    When a district court does not have subject‐matter juris‐
diction  over  federal  claims,  it  cannot  exercise  supplemental 
jurisdiction over any state claims under 28 U.S.C. § 1367. See 
e.g.,  Nowak  v.  Ironworkers  Local  6  Pension  Fund,  81  F.3d  1182, 
1188 (2d Cir. 1996) (“[S]ince a court must have original juris‐
diction in order to exercise supplemental jurisdiction, a dis‐
missal  pursuant  to  Rule  12(b)(1)  precludes  a  district  court 
from  exercising  supplemental  jurisdiction  over  related  state 
claims.”). Insofar as Rooker‐Feldman deprived the district court 
No. 16‐1985                                                         13 

of  jurisdiction  over  the  federal  claims,  the  state  claims  also 
had to be dismissed without prejudice for lack of jurisdiction. 
To the extent any of Mains’s theories fall outside the scope of 
Rooker‐Feldman, supplemental jurisdiction is possible. None‐
theless,  the  federal  claims  were  properly  dismissed  on  the 
merits at a very early stage, and so the district court properly 
could relinquish its jurisdiction over the state claims.  
   We therefore modify the district court’s judgment to show 
that  most  of  Mains’s  federal  and  state  law  claims  are  dis‐
missed  without  prejudice,  and  the  remainder  are  dismissed 
with prejudice. We AFFIRM the judgment as so modified.